NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      THOMAS H., ECHO T., Appellants,

                                         v.

        DEPARTMENT OF CHILD SAFETY,1 D.E., A.H., Appellees.

                              No. 1 CA-JV 14-0042
                               FILED 08-28-2014


            Appeal from the Superior Court in Maricopa County
                              No. JD21302
                  The Honorable Joan M. Sinclair, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant Thomas H.

The Stavris Law Firm, PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant Echo T.




1      Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Department of Child Safety (“DCS”) is substituted for
the Arizona Department of Economic Security (“ADES”) in this matter. See
ARCAP 27. For ease of reference, we refer to ADES in the text of this
memorandum decision when referring to either ADES or DCS.
                   THOMAS H., ECHO T. v. DCS, et al.
                       Decision of the Court

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge John C. Gemmill joined.


C A T T A N I, Judge:

¶1           This is an appeal from a juvenile court’s order granting
ADES’s motion to terminate a father’s parental rights to his daughter and a
mother’s parental rights to her son and daughter. For reasons that follow,
we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Thomas H. (“Father”) is the biological father of A.H., born in
July 2011. Echo T. (“Mother”) is the biological mother of A.H. as well as
D.E., born in February 2007.2 In late December 2011, ADES received a
report that Father and Mother were homeless, destitute, and had left A.H.
with her paternal aunt.3 One day after being dropped off at the aunt’s
house, A.H. developed a high fever. When A.H. became ill and needed
treatment, the aunt could not immediately reach Father and Mother. A.H.
had to be hospitalized for pneumonia.




2     D.E.’s biological father is not a party to this appeal.

3       Father and Mother often asked family members for money and food,
and they frequently left D.E. and A.H. with others because of an inability to
meet the children’s needs. In this matter, Mother placed the children
temporarily with relatives when she was evicted from where she was
living.




                                      2
                   THOMAS H., ECHO T. v. DCS, et al.
                       Decision of the Court

¶3            In early January 2012, ADES took D.E. and A.H. into
temporary physical custody and placed them with A.H.’s paternal aunt.4
Shortly thereafter, ADES filed a dependency action alleging neglect due to
Father’s and Mother’s substance abuse, as well as their failure to provide
the children with the basic necessities of life and to protect A.H. from abuse
by other caregivers.5 Father and Mother did not contest the dependency
allegations, and the court found A.H. dependent as to Father and D.E. and
A.H. dependent as to Mother. ADES established a case plan of family
reunification concurrent with severance and adoption as to A.H., and of
family reunification as to D.E.

¶4            After removal, D.E. reported instances of domestic violence
and physical abuse. D.E. told an ADES case manager that Father
intentionally burned him with cigarettes. D.E. also reported to a court-
appointed psychologist, Dr. Glenn L. Moe, that Father and Mother often
fought in the home, and Father would break walls during the fights. D.E.
reported that Father and Mother would punish him by hitting him in the
face. D.E. was afraid he would be hurt if he lived with Father and Mother.
Dr. Moe diagnosed D.E. with post-traumatic stress disorder due to his
history of neglect, exposure to domestic violence, and physical abuse.

¶5            After being brought under ADES’s care, A.H. was diagnosed
with various medical conditions, for which she receives on-going treatment
and therapy: patent ductus arterious (small hole in the heart), an egg yolk
allergy, dysphagia (difficulty swallowing), laryngeal penetration (foreign
body in the larynx), feeding difficulties, and Chiari malformation (a genetic
condition in which brain tissue protrudes into the spinal canal).

¶6           ADES offered Father and Mother reunification services,
including: substance-abuse treatment, drug testing, psychological
evaluations, counseling, psychiatric evaluations, parent-aide assistance,
and supervised visitation.




4      A.H. remained with her paternal aunt during the entire dependency;
D.E. began living with his paternal grandparents in March 2012.

5       After Mother arrived at the hospital, staff asked her about a burn
mark on A.H.’s toe. Mother reported that “one of [A.H.’s] babysitters must
have burned her with a cigarette.” Mother also asked staff to examine A.H.
for a possible yeast infection that she had noticed after picking up A.H. from
a different babysitter.


                                      3
                   THOMAS H., ECHO T. v. DCS, et al.
                       Decision of the Court

¶7             In February 2012, Father and Mother were allowed parent-
aide visits with D.E. and A.H., but Father and Mother were inconsistent in
visiting their children over the next nine months. ADES began receiving
reports that D.E. was exhibiting negative emotional behavior as a result of
the visits. Dr. Moe evaluated D.E. in June 2012 and concluded it was in
D.E’s best interests to decrease his visits, so he would have time between
visits to “stabilize in his emotional and behavioral functioning.”

¶8            After an evidentiary hearing in September 2012, the juvenile
court allowed ADES to decease D.E.’s visitation time. That same month,
Dr. John P. DiBacco conducted a best interests evaluation and opined that
the children had developed an anxious attachment to Mother. Dr. DiBacco
concluded that Father’s and Mother’s instability and chaotic lifestyle had
negatively impacted the children and that the children would be at risk in
the parents’ care until the parents addressed their substance abuse issues.

¶9             In November 2012, the parents’ first parent-aide referral
closed, and ADES referred the parents for another round of parent-aide
services in January 2013. Mother resumed visits in January 2013, but Father
did not complete the intake process. During the two months between
parent-aide referrals, D.E.’s negative behaviors decreased. When visits
with Mother restarted, D.E. resumed negative behaviors, and he seemed
insecure and angry.

¶10           In February 2013, the juvenile court suspended visits with
D.E. because of D.E.’s continued negative reactions to the visits. The court
also ordered Mother to participate in therapeutic visits with A.H. to address
A.H.’s anxious attachment to her. Although ADES referred Mother for
therapeutic visits, Mother’s referral was closed due to non-participation.
Mother inconsistently participated in parent-aide visits with A.H., and
Father failed to participate in referrals for case-aide visits in February and
May 2013.

¶11           In April 2013, ADES moved to terminate Father’s parental
rights to A.H. and Mother’s parental rights to D.E. and A.H. on grounds of
substance abuse and 15 months’ time in care. After the change in case plan,
Father’s and Mother’s participation in supervised visitation increased, with
Father beginning to participate in case-aide visits in July 2013 and Mother
attending parent-aide visits in June and July 2013.

¶12          Around the same time, ADES received reports that A.H. was
having “significant emotional reactions” following her visits with Father




                                      4
                    THOMAS H., ECHO T. v. DCS, et al.
                        Decision of the Court

and Mother.6 Dr. Moe opined that it was in A.H.’s best interests to cease all
visitation with Father and Mother because “re-exposing her to the parents
through visitation [was] traumatizing for her.” Dr. Moe concluded that
Father and Mother had not made use of the visitation services available to
them because Mother missed two-thirds of her scheduled visitations with
the children from January 2013 to June 2013, and because Father did not
participate in visitation services with A.H. after September 2012, and had
only occasional contact with her during medical/therapy appointments.

¶13           In September 2013, after an evidentiary hearing, the juvenile
court found that “continued visitation for either child with any parent at
this point would be harmful to the children’s emotional health” and
ordered that visits between D.E. and Mother not be resumed and that visits
between A.H. and Father and Mother no longer take place.

¶14           In February 2014, after a five-day evidentiary hearing, the
court terminated Father’s and Mother’s parental rights on both grounds
and found severance to be in the best interests of the children. Father and
Mother timely appealed, and we have jurisdiction under Article 6, Section
9, of the Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) § 8-
235(A).7

                                DISCUSSION

¶15          Father and Mother argue that the evidence presented did not
support severing their parental rights based on substance abuse and 15
months’ time in care. Father also argues that the court erred by finding that
severance of his parental rights was in A.H.’s best interests.

I.     Applicable Legal Standards.

¶16           The juvenile court may terminate the parent–child
relationship only if clear and convincing evidence establishes at least one
statutory ground for severance. Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶
22, 110 P.3d 1013, 1018 (2005); see also A.R.S. § 8-533(B). The court must also
find by a preponderance of the evidence that severance is in the child’s best
interests. Kent K., 210 Ariz. at 284, ¶ 22, 110 P.3d at 1018; see also A.R.S. § 8-
533(B). We review the juvenile court’s severance order for an abuse of

6      For approximately three to five days after a visit with parents, A.H.
would exhibit “extremely irritable behavior” and clinginess before
returning to her “typically happy and cooperative demeanor.”
7      Absent material revisions after the relevant date, we cite a statute’s
current version.


                                        5
                    THOMAS H., ECHO T. v. DCS, et al.
                        Decision of the Court

discretion, viewing the evidence in the light most favorable to sustaining
the court’s findings and accepting the court’s factual findings unless clearly
erroneous. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8, 83
P.3d 43, 47 (App. 2004); Manuel M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205,
207, ¶ 2, 181 P.3d 1126, 1128 (App. 2008). We similarly defer to the juvenile
court’s credibility assessments. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, 280, ¶ 4, 53 P.3d 203, 205 (App. 2002).

¶17           The 15 months’ time-in-care ground allows severance based
on an out-of-home placement of 15 months or longer if “the parent has been
unable to remedy the circumstances” necessitating the out-of-home
placement and “there is a substantial likelihood that the parent will not be
capable of exercising proper and effective parental care and control in the
near future.” A.R.S. § 8-533(B)(8)(c). The relevant circumstances are those
existing at the time of severance. Marina P. v. Ariz. Dep’t of Econ. Sec., 214
Ariz. 326, 330, ¶ 22, 152 P.3d 1209, 1213 (App. 2007).

¶18           Here, at the time of the severance trial, the children had
undisputedly been in an out-of-home placement for over two years. The
juvenile court found that the circumstances causing the children’s out-of-
home placement included “the parents’ instability, substance abuse and
neglect.”

II.    Reasonable Evidence Supports the Juvenile Court’s Findings
       Regarding Statutory Grounds for Severing Father’s Parental
       Rights to A.H.

¶19           Father began smoking marijuana when he was 16 years old
and has smoked marijuana off and on since then. Father admitted regularly
using marijuana in the evenings, claiming that it was for the treatment of
back pain. Father asserted that he held a medical marijuana card from
March 2012 to March 2013 for the treatment of back pain, but he did not
provide a copy of his card to ADES, despite requests that he do so. Father
has a prior conviction for a drug-related offense.

¶20            Father completed substance abuse education classes at
TERROS treatment center and was scheduled for random drug tests at the
Treatment Assessment Screening Center (“TASC”). From January 2012
through October 2013, he missed 73 percent of almost 195 random drug
tests, and he last submitted to drug testing in December 2012. All of his test
results were positive for marijuana. Father admitted that he did not have
an excuse for not complying with random drug testing in 2013. Because he




                                       6
                   THOMAS H., ECHO T. v. DCS, et al.
                       Decision of the Court

did not comply with random drug testing, he acknowledged that ADES had
no way to determine whether he was using illegal substances.

¶21          Father testified that he last used marijuana in approximately
December 2013, but admitted that he had no proof that he stopped using it.
He indicated that he planned to obtain a medical marijuana card when he
had the $300 required to do so. He indicated no plan to participate in a
substance abuse treatment program because he did not feel it would be
beneficial.

¶22           Father completed a psychological evaluation with Dr. Daniel
Juliano, in which Dr. Juliano noted Father’s and Mother’s history of neglect
and domestic violence, and he noted issues with substance abuse and
alcohol use, an extensive history of ADES involvement, and instability from
struggles with homelessness and unemployment. Dr. Juliano opined that
neither parent had mental health issues that would prevent them from
being successful in completing reunification efforts, but he recommended
that Father participate in individual counseling for stress and anger
management. Dr. Juliano noted that Father reported a “more active
substance abuse history” than Mother, because Father acknowledged
experimenting in the past with methamphetamine, alcohol, cocaine, and
LSD.

¶23           ADES referred Father to Desert Edge Mentoring Services for
individual counseling in August 2012 and in June 2013, but services ended
because of his inconsistent attendance.8

¶24          ADES referred Father numerous times for a psychiatric
evaluation with Dr. Richard Rosengard, but Father did not attend his
scheduled appointments. Father denied having an anger-control problem,
but admitted that he might have had a problem with his temper at one point
in his life.

¶25           Although Father participated in the parent-aide program, he
did not complete the program. Father testified that he completed parenting
classes with Mother at the Family Resource Center, but he did not provide
the court with a copy of required certificates of completion.

¶26           Father was inconsistent with visitation, which led Dr. Moe to
opine that Father was not willing to follow through with consistent contact

8     Father originally testified that he attended six sessions at Desert
Edge, but he later acknowledged that he did not dispute documentation
showing that he only attended one session.


                                     7
                    THOMAS H., ECHO T. v. DCS, et al.
                        Decision of the Court

with A.H., a factor that Dr. Moe found critical to forming a secure
relationship with her.

¶27            Father has lived in multiple locations while the children were
in out-of-home placements. Father resided at his mother’s house for a short
period when the case first opened. Then, Father lived with Mother in an
apartment for six months, with his grandmother for three months, and in
his own one-bedroom apartment at the time of trial. Although Father
claimed he had lived at the residence for eight months, he did not provide
a copy of his lease or any other verification of his housing arrangement.

¶28           Father claimed to have had multiple employers since the
children were taken into ADES’s care. He was a painter for a few months,
a construction worker for four months, and a painter for an additional four
months. At the time of the severance trial, Father claimed that he was
working full time as a union painter. Father testified that his take home pay
was $500 per week, but he did not provide ADES with any documentation
supporting his employment history or wages, other than one check.

¶29           The evidence presented supports the juvenile court’s
determination that Father’s sporadic efforts to participate in substance
abuse testing, individual counseling, and parent-aide and visitation
services did not demonstrate a good faith effort to comply with
reunification services. Although ADES asked Father to provide a copy of
the medical marijuana card he claimed to have obtained, he never did so.
And Father missed most of his required random drug tests and last
submitted to testing in December 2012. When he did participate in drug
screening, he tested positive for marijuana every time. Father’s referral for
individual counseling for stress and anger management was closed out due
to his inconsistent attendance. Father did not complete the parent-aide
program and only visited A.H. sporadically before the court stopped the
visits due to A.H.’s negative reactions.

¶30           Father’s refusal to participate in a psychiatric evaluation or to
provide ADES with proof of stable housing and steady employment further
demonstrated his unwillingness to remedy the circumstances that led to
A.H.’s out-of-home placement. Accordingly, the evidence is sufficient and
the juvenile court did not abuse its discretion by severing Father’s parental
rights to A.H. based on the ground of 15 months’ time in care under A.R.S.
§ 8-533(B)(8)(c).




                                      8
                   THOMAS H., ECHO T. v. DCS, et al.
                       Decision of the Court

III.   Reasonable Evidence Supports the Juvenile Court’s Findings
       Regarding Statutory Grounds for Severing Mother’s Parental
       Rights to D.E. and A.H.

¶31          Mother began smoking marijuana when she was 15 years old.
Mother admitted to using marijuana approximately every other day
throughout the severance trial. Mother had a medical marijuana card from
January 9, 2012 to January 9, 2013 and from May 24, 2013 through May 25,
2014. Mother claimed she used medical marijuana for treatment of
shoulder pain, knee pain, and anxiety.

¶32              ADES referred Mother for substance abuse treatment at
TERROS three times, but each time no recommendations for treatment were
made. Although Mother first testified that she took hair follicle tests every
three months, she later stated that she had submitted to a total of three hair
follicle tests: in August 2012 (negative result), November 2012 (positive for
marijuana metabolite), and November 2013 (positive for marijuana
metabolite).

¶33           Mother was scheduled for random drug screens at TASC.
Although Mother initially testified that she called and/or participated in
every random drug test in the two months preceding trial, she later
admitted missing required tests even after the severance trial began. From
January 2012 through early January 2014, she missed over 70 percent of
almost 250 random urinalysis tests. Of the tests she submitted to, all but
four showed marijuana use. During the period of time when she did not
have a medical marijuana card, she missed 55 of 58 random tests. The three
tests she submitted to were positive for marijuana.

¶34          Mother participated in a psychological evaluation by Dr.
Juliano, who opined that Mother has emotional difficulties due to a history
of domestic violence with Father and D.E.’s biological father. Dr. Juliano
recommended she participate in relationship therapy and a psychiatric
assessment.

¶35           ADES referred Mother for counseling at Desert Edge
Recovery twice to work on domestic violence and substance abuse issues.
Despite D.E.’s account of domestic violence and abuse, Mother consistently
denied that abuse or neglect occurred. Mother missed appointments
during her first referral and did not successfully participate in her second
referral. However, Mother did complete six parenting classes at the Family
Resource Center.




                                      9
                   THOMAS H., ECHO T. v. DCS, et al.
                       Decision of the Court

¶36             In August 2012, psychiatrist Richard Rosengard evaluated
Mother. Although Dr. Rosengard opined that Mother did not have a mental
condition that would prevent her from effective parenting, he expressed
concern over her continued use of marijuana to control anxiety, and he
recommended certain prescribed medications, but Mother refused to follow
his recommendation. Dr. Rosengard opined that a person with a medical
marijuana card can still abuse marijuana and stated his concern that when
a parent with a medical marijuana card does not submit to random drug
testing, it is impossible to monitor whether the parent is using the drug at
therapeutic levels.

¶37           In Spring 2013, ADES referred Mother to participate in family
therapy to address bonding and attachment concerns with A.H., but the
referral was closed because Mother did not submit to the provider the dates
she would be available for therapy.

¶38           Mother’s parent-aide services were closed in September 2013
with the following concerns: (1) Mother was in denial of her substance
abuse problem and how it related to the abuse and neglect that brought this
case to ADES’s attention; (2) Mother was not addressing her substance
abuse problem and had stated she was entitled to use marijuana; (3) Mother
was not willing to participate in random drug tests; (4) Mother would not
admit that D.E. and A.H. were exposed to domestic violence, and she did
not understand its effect on the children; and (5) Mother did not see that
her parenting negatively affected D.E.’s and A.H.’s emotional
development.

¶39          While this matter remained pending, Mother was evicted
multiple times and lived in seven different places. Dr. DiBacco opined that
because of Mother’s instability, the children would be at risk if they were
returned to her care. Dr. Moe noted in particular that D.E. needed
caregivers who would provide him with “consistency, stability, and
nurturance.”

¶40          Prior to this case, Mother had worked as an exotic dancer for
ten years. After the children were removed from her care, Mother
completed massage therapy school. At the time of the severance trial,
Mother was cleaning houses, looking for a part-time massage therapy job,
and attempting to start her own massage therapy business. For the first
week in January 2014, Mother testified that she made $205 cleaning houses.

¶41           In mid-January 2014, one week before the last day of the
severance trial, Mother began participating in substance abuse counseling



                                    10
                  THOMAS H., ECHO T. v. DCS, et al.
                      Decision of the Court

at Lifewell Behavioral Wellness, and she testified that she was taking
parenting classes at the Family Resource Center.

¶42           Throughout this matter, Mother denied having a substance
abuse problem or that her marijuana use negatively affected her children.
However, service providers expressed doubts regarding Mother’s ability to
safely parent D.E. and A.H., and in September 2012, Dr. DiBacco opined
that D.E. and A.H. would be placed at risk if returned to Mother because of
her instability, marijuana use, and chaotic lifestyle. In November 2013,
Mother’s parent aide noted that parent-aide services had been closed with
concerns because Mother did not recognize the risk that her marijuana use
posed to D.E. and A.H. Dr. Rosengard testified that Mother showed little
or no insight into her marijuana use and could not “parent at this time
without putting a child in jeopardy.” Although Dr. Juliano opined that
Mother was capable of parenting, he noted that she needed to comply with
what ADES had requested of her to be reunited with her children.

¶43           The evidence presented supports the juvenile court’s
conclusion that Mother’s sporadic efforts to participate in substance abuse
testing, individual counseling, parent-aide services, family therapy, and
visitation did not demonstrate a good faith effort to comply with
reunification services. She tested positive for marijuana when she did not
have a medical marijuana card, and her non-compliance with drug testing
requirements precluded ADES from determining whether she was using
marijuana at therapeutic levels even when she was authorized to use it.
Mother did not complete her individual counseling for domestic violence
and substance abuse issues. Parent-aide services were closed without
successful completion and Mother refused to participate in family
therapy/therapeutic visits to address A.H.’s anxiety issues. And, at the
time of the severance hearing, she had not demonstrated an ability to
provide a stable living arrangement for the children. Because ample
evidence supported the juvenile court’s finding that severance was
warranted based on the ground of 15 months’ time in care, the court did not
abuse its discretion by severing Mother’s parental rights.

¶44           Having found that the juvenile court properly based
severance of Father’s and Mother’s parental rights on 15 months’ time in
care without remediation, we need not address the other severance ground
of substance abuse. See Jesus M., 203 Ariz. at 280, ¶ 3, 53 P.3d at 205.




                                    11
                    THOMAS H., ECHO T. v. DCS, et al.
                        Decision of the Court

IV.    Reasonable Evidence Supports the Juvenile Court’s Finding that
       Severance Is in A.H.’s Best Interests.

¶45           Father argues that the juvenile court’s best interests finding
was not supported by the evidence because “the evidence established that
Father was able to provide A.H. with permanency and stability” and ADES
did not establish that A.H. was better off with adoptive parents than being
raised by Father. We conclude otherwise.

¶46            To determine whether severance is in the best interests of a
child, the court balances the parent’s rights against the child’s rights. Kent
K., 210 Ariz. at 287, ¶ 37, 110 P.3d at 1021. Termination of the parent–child
relationship is in the child’s best interests if the child would be harmed if
the relationship continues or would benefit from termination. Mary Lou C.,
207 Ariz. at 50, ¶ 19, 83 P.3d at 50. Factors to consider include (1) whether
an adoptive placement is immediately available, (2) whether the current
placement is meeting the child’s needs, and (3) whether the child is
adoptable. See Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5,
982 P.2d 1290, 1291 (App. 1998); Maricopa Cnty. Juv. Action No. JS-501904,
180 Ariz. 348, 352, 884 P.2d 234, 238 (App. 1994).

¶47           The juvenile court made the following best interests finding:

       The Court does not question the parents’ love for their
       children. However, the children have been in care for two
       years and deserve permanency and stability. The Court is
       aware that Mother is attending substance abuse treatment
       now at Lifewell and that both parents have taken parenting
       classes. Unfortunately, this is too little, too late. The children
       are with family members who are willing to provide them
       with permanency and stability. Despite the children’s needs,
       the children are adoptable. Severance of the parents’ rights is
       in their best interests.

¶48          The evidence supports this finding.        Father has not
maintained stable housing or employment, and he refused to provide
ADES with his current address. Father provided ADES with only one
company paycheck, but no paycheck stubs or documentation regarding his
employment or wages. The ADES case manager testified that severance of
Father’s parental rights is in A.H.’s best interests because she needs
permanency and the security of knowing that she will be fed, will have a
roof over her head, “and [will] not be exposed to chaotic lifestyles and
environments.” The case manager testified that A.H. had been put in



                                      12
                   THOMAS H., ECHO T. v. DCS, et al.
                       Decision of the Court

unsafe circumstances and exposed to unsafe people, and that her medical
concerns and behaviors required constant parental supervision. A.H.’s
placement with her paternal aunt had provided A.H. with a stable,
protective, and safe environment. The placement met all of A.H.’s medical,
dental, vision, social, and educational needs, and A.H.’s aunt was willing
to adopt her. Thus, because severance of Father’s parental rights would
allow A.H. to be adopted into a permanent and stable home where her
needs are met, the juvenile court did not did not abuse its discretion by
finding severance to be in A.H.’s best interests.

                             CONCLUSION

¶49          For the foregoing reasons, we affirm the juvenile court’s
termination of Father’s parental rights to A.H. and Mother’s parental rights
to D.E. and A.H.




                               :gsh




                                      13